  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1516 
In the House of Representatives, U. S.,

July 20, 2010
 
RESOLUTION 
Recognizing the 65th anniversary of the end of World War II, honoring the service members who fought in World War II and their families, and honoring the service members who are currently serving in combat operations. 
 
 
Whereas World War II was the largest and most violent armed conflict in the history of mankind, with fatality estimates ranging between 22,000,000 and 70,000,000 military and civilian deaths; 
Whereas America’s finest men and women risked life and limb to protect the American way of life and to halt foreign tyranny and aggression; 
Whereas over 16,000,000 Americans served in uniform and 405,000 members of the United States Armed Forces paid the ultimate sacrifice for the protection of the American people and for the formation of a more stable world; 
Whereas World War II demonstrated how the American people unite in times of great peril; 
Whereas the united efforts of Americans from all walks of life made the American homefront the Arsenal of Democracy for the worldwide triumph of the Allied powers; 
Whereas Allied forces faced vicious combat, exhibited unmatched bravery, and suffered untold tragedy in places like Southeast Asia, the Philippines, the islands of the Southwest and Central Pacific, the deserts of North Africa, across great stretches of the Atlantic Ocean, and from the beaches of Western Europe to the icy Russian tundra; 
Whereas World War II ended 65 years ago with the surrender of the Japanese upon the deck of the U.S.S. Missouri on September 2, 1945; 
Whereas the trauma and the exultant triumph of the events of World War II still reside in the collective American psyche today through contemporary tales in novels, cinema, and oral telling; and 
Whereas approximately 2,000,000 surviving World War II veterans are still alive today: Now, therefore, be it  
 
That the House of Representatives— 
(1)on the 65th anniversary of the end of World War II, recognizes the service and sacrifices of all of the brave men and women who fought and contributed to American victory in that conflagration; 
(2)honors the families and decedents of those men and women, and the men and women themselves, whose lives were taken in defense of liberty and freedom; and 
(3)remembers and honors the service members today who are actively fighting for freedom and to protect the American way of life in ongoing combat operations, including Operation Enduring Freedom and Operation Iraqi Freedom. 
 
Lorraine C. Miller,Clerk.
